DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.


Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶41, line 12, "s1(t1)" should be replaced by --s1(t1)--.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, line 25 recites "second positioning estimates".  However, line 15 previously recited "second positioning estimates".  Thus, it is unclear whether the same or different second positioning estimates are being referred to.  Claims 11 
Claim 1, lines 25-27 recite "the operating in a second state comprising ... generating second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates", where line 12 recites that the first position estimates are RTK position estimates.  However, ¶45, lines 1-6 of the specification states "Once a transition criterion is met (e.g., the extended Kalman filter has adequately converged, as determined, for example, by a measure of convergence of the Precise Point Positioning method meeting a convergence criterion) the global navigation satellite system receiver may transition to a second state, in which the the Precise Point Positioning method is performed without precise position estimates from another source (e.g., from a Real-Time Kinematic method) being fed into the extended Kalman filter.) (emphasis added).   Claims 11 and 20 have the same issue.  The remaining claims are dependent upon the rejected claims.
In claim 4, lines 2-3 recites "the Precise Point Positioning method meeting the convergence criteria while operating in the third state".  However, parent claim 3, lines 2-4 recites "the operating in the third state comprising not receiving global navigation satellite system signals from a plurality of global navigation satellite system satellites".  It is unclear who the convergence criteria can be met when no GNSS signals are being received.  Perhaps claim 4, line 3 should refer 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai '231 (US 2017/0269231 A1).
In regard to claim 1, Dai '231 discloses:
operating in a first state (after a signal outage, PPP with RTK: S305-S310, Fig. 3; ¶58); 
determining whether a state transition criterion is met (when the PPP position has converged: ¶58, final sentence); and 
in response to determining that the state transition criterion is met, operating in a second state (normal operating state using PPP: S300-S304, Fig. 3; ¶67); 
the operating in the first state comprising: 

receiving a plurality of reference station measurements (108, Fig. 1A; S306, Fig. 3); 
receiving external error correction data (108, Fig. 1A; S306, Fig. 3; ¶24); 
generating first position estimates with a Real-Time Kinematic method, based on the global navigation satellite system signals and on the reference station measurements (S306, Fig. 3); and 
generating second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S308-S310, Fig. 3); 
the determining whether the state transition criterion is met comprising determining whether a measure of convergence of the Precise Point Positioning method meets a convergence criterion (¶58, final sentence); and 
the operating in the second state comprising: 
receiving global navigation satellite system signals from a plurality of global navigation satellite system satellites (100 to 20, Fig. 1A; S300, Fig. 3), 
receiving external error correction data (108, Fig. 1A; S302, Fig. 3; ¶24); and 
generating second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S304, Fig. 4).

claim 11, Dai '231 discloses:
a first receiving circuit, for receiving global navigation satellite system signals (10, Fig. 2); and 
a second receiving circuit, for receiving reference signals (26, Fig. 2); and
 a processing circuit (152, Fig. 2), the system being configured to: 
operate in a first state (after a signal outage, PPP with RTK: S305-S310, Fig. 3; ¶58); 
determine whether a state transition criterion is met (when the PPP position has converged: ¶58, final sentence); and 
in response to determining that the state transition criterion is met, operate in a second state (normal operating state using PPP: S300-S304, Fig. 3; ¶67); 
the operating in the first state comprising: 
receiving, by the first receiving circuit, global navigation satellite system signals from a plurality of global navigation satellite system satellites (100 to 20, Fig. 1A; S305, Fig. 3); 
receiving, by the second receiving circuit, a plurality of reference station measurements (108, Fig. 1A; S306, Fig. 3); 
receiving, by the second receiving circuit, external error correction data (108, Fig. 1A; S306, Fig. 3; ¶24);  
generating, by the processing circuit, first position estimates with a Real-Time Kinematic method, based on the global navigation satellite system signals and on the reference station measurements (S306, Fig. 3); and 

the determining whether the state transition criterion is met comprising determining, by the processing circuit, whether a measure of convergence of the Precise Point Positioning method meets a convergence criterion (¶58, final sentence); and 
the operating in the second state comprising: 
receiving, by the first receiving circuit, global navigation satellite system signals from a plurality of global navigation satellite system satellites (100 to 20, Fig. 1A; S300, Fig. 3), 
receiving, by the second receiving circuit, external error correction data (108, Fig. 1A; S302, Fig. 3; ¶24); and 
generating, by the processing circuit, second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S304, Fig. 4).
In regard to claim 20, Dai '231 discloses:
first receiving means, for receiving global navigation satellite system signals (10, Fig. 2); and 
second receiving means, for receiving terrestrial signals (26, Fig. 2); and
processing means (152, Fig. 2), the system being configured to: 

determine whether a state transition criterion is met (when the PPP position has converged: ¶58, final sentence); and 
in response to determining that the state transition criterion is met (normal operating state using PPP: S300-S304, Fig. 3; ¶67); 
operate in a second state; the operating in the first state comprising: 
receiving, by the first receiving means, global navigation satellite system signals from a plurality of global navigation satellite system satellites (100 to 20, Fig. 1A; S305, Fig. 3); 
receiving, by the second receiving means, a plurality of reference station measurements (108, Fig. 1A; S306, Fig. 3); 
receiving, by the second receiving means, external error correction data (108, Fig. 1A; S306, Fig. 3; ¶24);  
generating, by the processing means, first position estimates with a Real-Time Kinematic method, based on the global navigation satellite system signals and on the reference station measurements (S306, Fig. 3); and 
generating, by the processing means, second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S308-S310, Fig. 3); 
the determining whether the state transition criterion is met comprising determining, by the processing means, whether a measure of convergence of the 
the operating in the second state comprising: 
receiving, by the first receiving means, global navigation satellite system signals from a plurality of global navigation satellite system satellites (100 to 20, Fig. 1A; S300, Fig. 3), 
receiving, by the second receiving means, external error correction data (108, Fig. 1A; S302, Fig. 3; ¶24); and 
generating, by the processing means, second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S304, Fig. 4).
In regard to claims 2 and 12, Dai '231 further discloses the receiving of a plurality of reference station measurements comprises receiving a plurality of reference station measurements from a non-physical reference station (¶135). 
In regard to claims 3 and 13, Dai '231 further discloses operating in a third state before operating in the first state, the operating in the third state comprising not receiving global navigation satellite system signals from a plurality of global navigation satellite system satellites (state prior to S305, Fig. 3; ¶49). 
In regard to claims 4 and 14, Dai '231 further discloses operating in a fourth state before operating in the third state, the measure of convergence of the Precise Point Positioning method meeting the convergence criterion while operating in the third state (normal operating state before the signal outage: S300-304, Fig. 3). 
claims 5 and 15, Dai '231 further discloses an interval of time between the operating in the fourth state and the operating in the first state is less than four minutes (¶142) [where when the interval is approximately three minutes it is less than four minutes]. 
In regard to claims 7 and 17, Dai '231 further discloses the generating of the first position estimates comprises utilizing ionosphere-free combination (¶68; ¶70). 
In regard to claims 9 and 19, Dai '231 further discloses the receiving of global navigation satellite system signals from a plurality of global navigation satellite system satellites comprises receiving global navigation satellite system signals from a Global Positioning System satellite (¶71). 
In regard to claim 10, further Dai '231 discloses the receiving of global navigation satellite system signals from a plurality of global navigation satellite system satellites comprises: receiving an L1 signal from a Global Positioning System satellite, and receiving an L2 signal from a Global Positioning System satellite (¶71). 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lie '728 (US 2017/0299728 A1).
Lie '728 discloses:
operating in a first state (RTK and PPP: S500-S512, Fig. 6); 
determining whether a state transition criterion is met when the (PPP estimator has converged after the RTK signal is lost or the quality of the RTK signal is deficient: S514-S518, Fig. 6); and

the operating in the first state comprising: 
receiving global navigation satellite system signals from a plurality of global navigation satellite system satellites S500, Fig. 6);
receiving a plurality of reference station measurements (S506, Fig. 6);
receiving external error correction data (S508, Fig. 6);
generating first position estimates with a Real-Time Kinematic method, based on the global navigation satellite system signals and on the reference station measurements (S506, Fig. 6); and 
generating second position estimates with a Precise Point Positioning method, based on the global navigation satellite system signals, on the external error correction data, and on first position estimates (S510-S512, Fig. 6) [where the offset/relative position is the second position estimate]; 
the determining whether the state transition criterion is met comprising determining whether a measure of convergence of the Precise Point Positioning method meets a convergence criterion (S518, Fig. 6).
In Lie ''728, when the state transition criterion is not met (NO in Fig. 6), the second state is not entered into.  Thus, the claimed method ends.  The second state need not occur.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai '231, as applied to claims 1 and 11, above, and further in view of Zhang (Investigation of Combined GPS/GALILEO Cascading Ambiguity Resolution Schemes).
Dai '231 fails to disclose generating of the first position estimates comprises utilizing cascading ambiguity resolution. 
Zhang teaches generating of first position estimates comprises utilizing cascading ambiguity resolution (abstract) [in order to achieve very fast ambiguity resolution]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve very fast ambiguity resolution.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that very fast ambiguity resolution is achieved.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie '728, as applied to claim 1, above, and further in view of Venkatraman (US 2018/0188380 A1).
Lie '728 further discloses the measure of convergence is an estimated covariance of a Kalman filter of the Precise Point Positioning method and the convergence criterion is met when a magnitude of the estimated covariance is below a threshold (Fig. 7; ¶137-141; ¶160; ¶166). 
Lie '728 fails to disclose that the Kalman filter is an extended Kalman filter.
	Venkatraman teaches using an extended Kalman filter (¶31) [where using an extended Kalman filter allows improving past position estimates based on future position estimates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve past position estimates when the position estimates are being recorded for future use.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that past position estimates are improved.

	
The following reference(s) is/are also found relevant:
	Rezaei (US 2019/0196022 A1), which teaches using RTK to help a PPP position estimate to converse (¶42-49).
He (CN 105510945 A) and He (CN 109655849 A), which teaches using an extended Kalman filter in a PPP positioning method.



Allowable Subject Matter
Claim(s) 16 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 16, in combination with the claim as a whole:
	"the measure of convergence is an estimated covariance of an extended Kalman filter of the Precise Point Positioning method and the convergence criterion is met when a magnitude of the estimated covariance is below a threshold".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648